Citation Nr: 1146187	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a vision disorder, claimed as blurred vision.

3.  Entitlement to service connection for residuals of a right inguinal hernia.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.

The Board further notes that, although the RO treated his claims for entitlement to service connection for diabetes, an eye disorder, and a psychiatric disorder as applications to reopen previously-denied claims in the April 2007 rating decision, the Veteran's notice of disagreement (NOD) was received within a year following the initial rating decision of September 2006.  As such, it is not necessary for the Board to address whether new and material evidence has been received to reopen these claims.  

As to the Veteran's claim for entitlement to service connection for hemorrhoids, denied by the RO in September 2006, that issue was not listed in the Veteran's April 2007 NOD, and therefore is not currently in appellate status.  While the April 2007 NOD also failed to include the issue of entitlement to service connection for a right inguinal hernia, that issue was nonetheless adjudicated by the RO in the January 2007 Statement of the Case (SOC), to which the Veteran filed a formal appeal (VA Form 9), and will therefore be addressed herein.




FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic of Vietnam.

2.  Herbicides, to include Agent Orange, were not stored or tested in the United States during the Veteran's period of active duty.

3.  Diabetes mellitus was not manifest during service, was not manifest within one year of separation, and the current diagnosis thereof is not attributable to service.

4.  An eye disorder did not have its onset in or is otherwise attributable to service.  

5.  A right inguinal hernia preexisted the Veteran's period of active service, and there is no evidence of aggravation, to include any residuals thereof.  

6.  An acquired psychiatric disorder, to include major depression, did not have its onset in or is otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred during service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  An eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A right inguinal hernia, to include any residuals thereof, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


4.  An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in February 2006 and October 2006 informed the Veteran of the information necessary to substantiate his claims for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A March 2006 notice letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

With regard to the Veteran's claim for entitlement to service connection for diabetes, due to exposure to herbicide agents, and as discussed in detail below, VA has posted a comprehensive list of the location, dates, and description of all herbicide tests and storage within the United States.  See Agent Orange: Herbicide Tests and Storage in the U.S., (August 23, 2010), http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam_usa.asp.     As no herbicide agents were tested or stored during the Veteran's period of active duty, a search for documentation detailing actual exposure to herbicide agents is not required in this case.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether any issue decided herein is related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has neither presented competent medical evidence of inservice diagnoses or symptoms, nor a probative link to service, for any claimed disorder.  In light of these findings, the requirements of McLendon have not been met for any issue addressed in this section.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from diabetes mellitus, a vision disorder, and an acquired psychiatric disorder, all as a result of his period of active service.  However, no actual theory of entitlement has been presented with regard to his claim for a vision disorder.  With regard to diabetes, he stated that he was exposed to herbicide agents during training camp.  See Statement, September 2006.  He further claims that a preexisting right inguinal hernia was aggravated during that period of service.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diabetes Mellitus, type II

Regarding the Veteran's claim for entitlement to service connection for diabetes, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2011).

In this case, the Board notes that the Veteran's DD-214 lists "0" days of foreign and/or sea service.  Therefore, the Veteran did not serve within the Republic of Vietnam, and the presumption of herbicide exposure does not apply here.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran may still demonstrate actual exposure to herbicides, such as Agent Orange.  As noted above, he claimed that he was exposed to Agent Orange during training camp, at some point during his period of active service.  However, the Veteran has not provided any specific details with regard to that exposure, nor has any evidence been received by VA in support of that claim.  The Board also notes that VA has no record of any herbicide testing or storage during the Veteran's period of active service at Ft. Carson, CO.  In fact, there is no record of herbicide testing or storage in the state of Colorado at any time.  See Agent Orange: Herbicide Tests and Storage in the U.S., (August 23, 2010), http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam_usa.asp.   Therefore, the Veteran is not entitled to service connection for diabetes based on exposure to herbicide agents during his military service.  In Combee v. Brown, the United Stated Court of Appeals for the Federal Circuit (the Federal Circuit) held that, when a veteran is found to not be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of diabetes of symptoms thereof.  The claims file is also silent as to any incidence of actual exposure to herbicides during service.

Post-service, private records and VA outpatient reports repeatedly document the diagnosis of diabetes and the treatment thereof.  The earliest record of a diabetes diagnosis is dated July 24, 2001, approximately 25 years following separation.  Not only does the record lack evidence of a diagnosis of diabetes within the one-year presumptive period, it also lacks any medical evidence linking the Veteran's diabetes to his period of active service, to include exposure to herbicides.

Vision Disorder

While the Veteran claims that blurred vision is the result of his period of active service, service treatment records are silent as to complaints, treatment, or diagnoses of any vision disorder.  On separation in January 1976, the Veteran's eyes/ophthalmology were normal.   The Veteran checked "No" to eye trouble.  See Report of Medical History, February 3, 1976.

The Veteran complained of vision problems in September 2005.  At that time, he was diagnosed with ocular hypertension (suspect glaucoma), and presbyopia.  Regarding the Veteran's diagnosis of presbyopia, the Board notes that with respect to the specific diagnoses of refractive error (such as presbyopia), under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any aggravation of a vision disorder, and no such theory has been put forth by the Veteran or his representative.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye condition, to the extent claimed as refractive error/presbyopia, must be denied. 

With respect to direct service connection for the other currently diagnosed vision disorders of record, ocular hypertension (suspect glaucoma), a review of the available evidence is negative for any medical link between a vision disorder, manifested by blurred vision or any other symptomatology, and his period of active service.

Residuals of a right inguinal hernia

The Board further notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Turning to the Veteran's period of active service, a 3-inch scar on the right abdomen was noted upon entrance in September 1974.  It was noted that the scar was the result of a hernia operation performed at Lee County Hospital in January 1972.  As such, the Veteran's prior hernia repair was noted at the time of entrance.  The Veteran has also stated that his right inguinal hernia preexisted active duty.  See Statement, October 2006.  Therefore, the presumption does not attach in this instance.  As noted above, the burden falls on the Veteran to establish aggravation of a preexisting right inguinal hernia.  

However, the Veteran's service treatment records are silent as to any complaints or treatment with regard to his repaired right inguinal hernia, or any residuals thereof.  The Veteran complained of left groin pain in September 1975 after playing football, however, there are no reports of right abdominal pain.  On separation in January 1976, no disorders were listed, save for a right inguinal hernia repair.  No in-service examiner noted any residuals of a right inguinal hernia, only noting the existence of the Veteran's surgery scar.  See Report of Medical History, February 3, 1976.

Post-service, treatment records from VA and private providers since 2000 were reviewed.  At no time did any provider document complaints of residuals of a right inguinal hernia, to include abdominal pain.  Also, the record is silent for any further surgical treatment, or the necessity thereof, with regard to the Veteran's hernia.  The record is silent for any complaints or treatment with regard to a right inguinal hernia, and no provider has opined that the Veteran's preexisting disorder was aggravated during service.  As such, evidence of record fails to establish that a preexisting hernia repair was permanently aggravated beyond normal progression as a result of his period of active service.  While the Veteran claims that his hernia was aggravated by service, he has offered no evidence at all to demonstrate how his preexisting disorder has worsened, much less worsened as a result of active duty.  

Acquired psychiatric disorder

In this case, service treatment records are silent as to complaints, treatment, or diagnoses of any psychiatric disorder.  A Report of Mental Status Evaluation, completed in February 1976, noted that the Veteran was psychiatrically cleared for discharge.  At that time, his behavior was normal, he was fully oriented, fully alert, his mood was level, his thinking process was clear and thought content was normal, and his memory was good.  The examiner noted that no apparent psychoses or debilitating neuroses were present, that he was mentally responsible, able to distinguish right from wrong, able to adhere to the right, and had the mental capacity to understand and participate in Board proceedings.  

On separation in January 1976, the Veteran's psychiatric condition was normal.   The Veteran checked "No" to depression or excessive worry, frequent trouble sleeping, loss of memory, and nervous trouble of any sort.  See Report of Medical History, February 3, 1976.

He was diagnosed with major depressive disorder in a VA report dated September 6, 2005, and a depressive disorder in March 2006.  When diagnosed with major depression, the Veteran complained of sleep difficulty, low interest, low energy, and decreased appetite and concentration.  However, neither he, nor the VA examiner, related that diagnosis, or those symptoms, to service.  See Report, September 6, 2005.  In fact, there is no competent or credible lay or medical evidence of record linking any currently-diagnosed psychiatric disorder to the Veteran's period of active duty.

Conclusion with Lay Evidence Discussion

In addition to the medical evidence of record, the Board has reviewed the Veteran's several statements in support of his claim.  In one statement, he noted that a consultation sheet dated October 14, 1975, indicated a referral to the urology clinic for an infection "invading immune system and blood cell count."  Instead, the Board notes that the Veteran was referred to urology on that date for a routine circumcision.  The Veteran stated in multiple letters that his diabetes was gestational during service, and that doctors have told him that diabetes was related to service.

With regard to these assertions by the Veteran, among others, that his currently-diagnosed disorders had their onset during active service, or that his preexisting right inguinal hernia was aggravated therein, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as abdominal pain, blurred vision, and depression, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical diagnosis of any claimed disorder, save for an inguinal hernia, for at least 25 years after service weighs the evidence against a finding that any claimed disorder was present either in service or within the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board also notes that the Veteran has not been shown to be competent to determine the etiology of any claimed disorder under the circumstances of this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the evidence of record does not establish that the Veteran's currently-diagnosed diabetes mellitus had its onset in service, within one year following separation, or is etiologically-related to service.  Further, there is no evidence of record to establish exposure to any herbicide agent, to include Agent Orange.  While the Veteran has received treatment for this disorder since 2001, no provider has ever linked that diagnosis to active service, or to herbicide exposure.

As discussed in detail above, there is no probative evidence that the Veteran's right inguinal hernia, or residuals thereof, was permanently aggravated during his period of active duty.  There are no service treatment records which document any complaints or treatment for residuals of a preexisting hernia repair, and post service records do not address this disorder.  Moreover, there is no medical evidence linking any currently-diagnosed psychiatric disorder to his military service.  In fact, an in-service psychiatric report specifically determined that the Veteran did not demonstrate any psychiatric symptoms.  When diagnosed with major depression, the VA examiner did not relate that diagnosis to service.  See Report, September 6, 2005.  

As for the Veteran's claim for service connection for a vision disorder manifested by blurred vision, for which the Veteran has provided no theory of entitlement, there is no medical evidence of record linking any current diagnosis to his period of service.  Also, there is no evidence to demonstrate that presbyopia, a refractive error, has been aggravated as a result of a superimposed disease or injury during his period of active service.  As the most competent and probative medical evidence of record fails to link any claimed disorder to his period of active duty service, the Veteran's claims for service connection must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims, and they must be denied.

















								[Continued on Next Page]

ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for an eye disorder, claimed as blurred vision, is denied.

Entitlement to service connection for a right inguinal hernia is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


